Title: To Benjamin Franklin from [La Rochefoucauld], [20 December? 1777]
From: La Rochefoucauld, Louis-Alexandre, duc de La Roche-Guyon et de
To: Franklin, Benjamin


Ce samedi matin [December 20?, 1777]
Au moment où j’allois hier, Monsieur, envoier l’Extrait que j’avois fait de vos nouvelles, j’ai reçu le No. XXXIII. des Affaires d’Angleterre et d’Amérique qui contient tous ces détails; en conséquence je me suis borné à y envoier la lettre de M. Washington;  vous trouverez ci jointes vos deux lettres Angloises à l’une desquelles il manque une feuille que vous ne m’aviez pas renvoiée la seconde fois et vos traductions françoises qui deviennent inutiles à moins que vous ne voulussiez faire paroître le commerce epistolaire des Généraux Gates et Burgoyne, auquel cas, si vous voulez me les rapporter Lundi, je les ferai passer au Journaliste.
J’ai vu hier avec plaisir par la Gazette Extraordinaire que le fort de Red Bank n’étoit pas pris, et que le Général howe avoit abandonné German Town. Adieu, Monsieur, j’espere toujours que nous vous verrons Lundi, et que nous vous renouvellerons avec plaisir tous nos remercimens.
